Exhibit 10.1

 

EXECUTION VERSION

 

GSO CAPITAL PARTNERS LP

345 Park Avenue, 31st Floor

New York, NY 10154

 

January 23, 2020

 

CONFIDENTIAL

 

Boxwood Merger Corp.

Atlas TC Holdings LLC

8801 Calera Dr.

Austin, TX 78735

Attn: Steven Kadenacy

 

Re: Project Atlas

 

Commitment Letter

 

Ladies and Gentlemen:

 

Boxwood Merger Corp., a Delaware corporation (the “SPAC”), has advised GSO
Capital Partners LP (together with its affiliates and funds and accounts managed
or advised by it, “GSO,” “we” and “us”) that you intend to acquire (the
“Acquisition”), through Atlas TC Buyer LLC, a newly formed Delaware limited
liability company controlled by you (the “Acquisition Co.”) and a wholly-owned
subsidiary of Atlas TC Holdings LLC, a Delaware limited liability company
controlled by you (“Holdings”, and together with the SPAC, the “Issuers” or
“you”), all of the outstanding equity interests of Atlas Intermediate Holdings
LLC, a Delaware limited liability company (the “Target”), and to consummate the
other transactions contemplated in the Transaction Summary attached hereto as
Exhibit A (the “Transaction Summary”). Capitalized terms used but not defined
herein are used with the meanings assigned to them in the Transaction Summary,
the Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Term Sheet”) or the Summary of Conditions Precedent attached hereto as Exhibit
C (such Exhibits A, B and C, together with this commitment letter, the
“Commitment Letter”).

 

1.Commitments.

 

GSO is pleased to advise you of its commitment to purchase (i) 100% of the
initial liquidation preference amount of $145,000,000 (subject to adjustment as
provided below) of a single class of series A senior preferred units of Holdings
(the “Preferred Units”), having the terms and conditions set forth in the Term
Sheet for an aggregate cash purchase price equal to $145,000,000 (subject to
adjustment as provided below) (net of the Closing Payment (as defined in the
Closing Payment Letter (as defined below)); provided that such amount may be
adjusted as set forth in the Term Sheet; and (ii) unless you have reduced the
initial liquidation preference amount of Preferred Units offered for sale to GSO
to less than $145,000,000, shares of Class A common stock of the SPAC, par value
$0.0001 per share (the “Common Stock”), in an amount of $10,000,000, in each
case subject only to the Exclusive Funding Conditions. The issuance of the
Preferred Units and the Common Stock is referred to herein as the “Equity
Financing,” and the commitment to purchase the Preferred Units and the Common
Stock are referred to herein as the “Commitments.”

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 2

 



2.Exclusivity.

 

From the date hereof until the earliest of (a) the mutual agreement of the
parties hereto not to pursue the execution of the definitive documentation
relating to the Equity Financing, (b) the Closing Date (as defined below) and
(c) the Termination Date (as defined below) (such period, the “Exclusivity
Period”), you:

 

(i)shall not, and shall not permit any of your officers, directors, employees,
affiliates, members, partners, stockholders, attorneys, agents and advisors and
any other person acting on your or their behalf to, without the prior written
consent of GSO, directly or indirectly solicit, participate in any negotiation
or discussion with or provide or afford access to information to any third party
(other than GSO, its affiliates and representatives) with respect to, or
otherwise effect, facilitate, encourage or accept any offers for the purchase or
provision of the issuance of the Preferred Units or any alternative equity or
debt financing arrangements in connection with financing all or a portion of the
Acquisition (other than the Debt Financing or the issuance of or continued
investment in Common Stock), in each case on terms and conditions reasonably
satisfactory to us, and indebtedness permitted to remain outstanding under the
Acquisition Agreement; and

 

(ii)shall terminate or have terminated on or prior to the date hereof any
written agreement or arrangement related to the foregoing set forth in clause
(i) above (other than the matters described in the final parenthetical thereto)
to which you or any of your affiliates are parties, as well as any activities
and discussions related to the foregoing as may be continuing on the date hereof
with any party other than GSO and its representatives, affiliates and any agent
or investor or potential agent or investor for the Equity Financing.

 

3.Information.

 

You hereby represent and warrant that (a) all information (excluding the
Projections (as defined below), industry-specific information and information of
a general economic nature) (all such non-excluded information, the
“Information”) that has been or will be made available to GSO by or on behalf of
the SPAC, Holdings, Acquisition Co., the Target or any of their respective
representatives in connection with the Transactions is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the financial projections, budgets, estimates,
forecasts and other forward-looking information with respect to the Acquisition
Co. and its subsidiaries (after giving effect to the Acquisition) (the
“Projections”) that have been or will be made available to GSO by or on behalf
of the SPAC, Holdings, Acquisition Co., the Target or any of their respective
representatives in connection with the Transactions have been or will be
prepared in good faith based upon assumptions that are believed to be reasonable
at the time made (it being understood that Projections are not to be viewed as
facts or a guarantee of performance and are subject to significant uncertainties
and contingencies, many of which are beyond your control, and that no assurance
can be given that such Projections will be realized and that actual results may
differ from the projected results and such differences may be material). You
agree that if at any time prior to the Closing Date, any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement (or, in the case of
any Information and Projections furnished by the Target or its representatives,
use commercially reasonable efforts to cause to be supplemented) the Information
and the Projections so that such representations will be correct in all material
respects under those circumstances.

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 3

 



4.Closing Payment.

 

As consideration for the Commitments, Holdings agrees to pay (or to cause to be
paid) to GSO on the Closing Date, the amounts set forth in the Closing Payment
Letter, dated as of the date hereof, between you and us (as amended, restated,
supplemented or otherwise modified from time to time, the “Closing Payment
Letter”). Once paid, the Closing Payment shall not be refundable under any
circumstances.

 

5.Conditions.

 

The Commitments of GSO are subject only to the conditions set forth on Exhibit C
hereto (collectively, the “Exclusive Funding Conditions”), and upon the
satisfaction (or waiver by GSO) of the Exclusive Funding Conditions, the Equity
Financing shall occur. Notwithstanding anything in this Commitment Letter, the
Equity Financing Documentation or any other letter agreement or other
undertaking concerning the Equity Financing or the Acquisition to the contrary,
(a) the only representations and warranties the accuracy of which shall be a
condition to effectuation of the Equity Financing on the Closing Date shall be
(i) such of the representations and warranties made by or with respect to the
Target in the Acquisition Agreement as are material to the interests of GSO, but
only to the extent that you or your affiliates have the right pursuant to the
Acquisition Agreement to terminate your or their respective obligations to
consummate the Acquisition (or the right pursuant to the Acquisition Agreement
not to consummate the Acquisition) as a result of a breach of such
representations and warranties (the “Acquisition Agreement Representations”) and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Equity Financing Documentation shall be in a form such that they do not impair
the consummation of the Equity Financing on the Closing Date if the Exclusive
Funding Conditions are satisfied (or waived by GSO in writing). For purposes
hereof, “Specified Representations” means the representations and warranties of
the Issuers set forth in the Equity Financing Documentation relating to:
corporate or other organizational existence of Holdings and the SPAC;
organizational power and authority (as to execution, delivery and performance of
the applicable Equity Financing Documentation); the due authorization,
execution, delivery and enforceability of the applicable Equity Financing
Documentation; solvency as of the Closing Date (after giving effect to the
Acquisition) of the Issuers and your respective subsidiaries on a consolidated
basis (to be consistent with the solvency certificate attached as Annex I to
Exhibit C hereto); no conflict with the organizational documents of the Issuers
related to the entering into and issuance under, and performance of, the Equity
Financing Documentation; capitalization of the Issuers (including that the
Preferred Units and the Common Stock have been validly issued, and are fully
paid and non-assessable); status of the Preferred Units as senior to all equity
of Holdings; Beneficial Ownership Certification; Federal Reserve margin
regulations; the Investment Company Act; OFAC; FCPA; other KYC or similar legal
requirements; and the PATRIOT Act (as defined below). This paragraph shall be
referred to herein as the “Certain Funds Provision”.

 

6.Expenses; Indemnification.

 

You agree, whether or not the Closing Date occurs, to pay on the Closing Date,
and thereafter (or if the Closing Date does not occur), within 15 days after
written demand therefor, all of GSO’s reasonable and documented fees,
out-of-pocket costs and out-of-pocket expenses as set forth in the Term Sheet.
You further agree that, once paid, the fees and expense reimbursement or any
part thereof payable hereunder will not be refundable under any circumstances,
except as agreed to between you and us. All fees and expenses payable hereunder
will be paid in immediately available funds and shall not be subject to
reduction by way of setoff or counterclaim. Notwithstanding the foregoing, it is
agreed that the Closing Payment (as defined in the Closing Payment Letter) shall
only be payable if the Closing occurs.

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 4

 



In addition, you agree to indemnify and hold harmless GSO and its affiliates and
their respective controlling persons and their respective officers, directors,
employees, agents, advisors, partners and other representatives and the
successors and permitted assigns of each of the foregoing (each, an “Indemnified
Person”), from and against any and all losses, claims, damages and liabilities
of any kind or nature and reasonable and documented or invoiced out-of-pocket
fees and expenses (limited, in the case of legal fees and expenses, to the
reasonable and documented or invoiced out-of-pocket fees, disbursements and
other charges of one common counsel for all Indemnified Persons and, solely in
the case of an actual or potential conflict of interest where the Indemnified
Person(s) affected by such conflict informs you of such conflict and thereafter,
retains their own counsel, one additional conflicts counsel to each group of
similarly affected Indemnified Persons taken as a whole and (in either case) one
local counsel, one foreign counsel and one regulatory counsel in each relevant
jurisdiction (which may be a single counsel for multiple jurisdictions) to all
(and/or each group of similarly affected) Indemnified Persons), joint or
several, to which any such Indemnified Person becomes subject to the extent
arising out of any claim, litigation, investigation or proceeding (including any
inquiry or investigation) (any of the foregoing, a “Proceeding”) relating to or
resulting from or in connection with this Commitment Letter, the Closing Payment
Letter, the Transactions, the Acquisition or any use of the proceeds thereof,
regardless of whether any such Indemnified Person is a party thereto, whether or
not such Proceedings are brought by you, your equity holders, affiliates,
creditors or any other third party, and to reimburse each such Indemnified
Person promptly following written demand for any reasonable and documented or
invoiced out-of-pocket legal fees and expenses of one firm of counsel for all
such Indemnified Persons, taken as a whole, and of a single local counsel, a
single foreign counsel and a single regulatory counsel in each relevant
jurisdiction (which may be a single counsel for multiple jurisdictions) for all
such Indemnified Persons, taken as a whole, and, solely in the case of an actual
or potential conflict of interest where the Indemnified Person(s) affected by
such conflict informs you of such conflict and thereafter, retains their own
counsel, one additional firm of counsel and one additional local counsel, one
additional foreign counsel and one additional regulatory counsel in each
relevant jurisdiction to each group of similarly affected Indemnified Persons
and other reasonable and documented or invoiced out-of-pocket fees and expenses
to the extent incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related fees or
expenses to the extent that they have resulted from (i) the willful misconduct,
bad faith or gross negligence of, or material breach of this Commitment Letter,
the Closing Payment Letter or any Equity Financing Documentation by, such
Indemnified Person or any of such Indemnified Person’s controlling persons,
controlled affiliates or any of its or their respective officers, directors,
employees or partners, in each case, who are involved in the Transactions (in
each case, as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (ii) disputes solely between and among Indemnified
Persons to the extent such disputes do not arise from any act or omission of
you, Acquisition Co., the Target or any of your or their affiliates. The
foregoing provisions in this paragraph shall be, by the applicable provisions
contained in the Equity Financing Documents upon execution thereof and
thereafter shall have no further force and effect.

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 5

 

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of such Indemnified Person’s
controlled affiliates or any of its or their respective officers, directors,
employees or partners, in each case, who are involved in the Transactions, in
each case, as determined by a court of competent jurisdiction in a final and
non-appealable decision and (ii) without in any way limiting your
indemnification obligations set forth above, none of us, you, your subsidiaries
and other affiliates, the Target or any Indemnified Person shall be liable for
any indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Closing Payment Letter, the Transactions
(including the Equity Financing and the use of proceeds thereunder) or with
respect to any activities related to the Commitments, including the preparation
of this Commitment Letter, the Closing Payment Letter and the Equity Financing
Documentation..

 

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld, delayed
or conditioned), but if settled with your written consent or if there is a
judgment by a court of competent jurisdiction against an Indemnified Person in
any such Proceeding, you agree to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with the other
provisions of this Section 6.

 

You shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld, delayed or conditioned), effect any
settlement of any pending or threatened Proceeding against an Indemnified Person
in respect of which indemnity could have been sought hereunder by such
Indemnified Person unless such settlement (a) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such Proceeding and (b) does not include any statement as to any
admission as to fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

If any Proceeding is instituted involving any Indemnified Person for which
indemnification is to be sought hereunder by such Indemnified Person, then such
Indemnified Person will promptly notify you upon its determination to seek
indemnification; provided, however, that the failure so to notify you will not
relieve you from any liability that you may have to such Indemnified Person
pursuant to this Section 6.

 

7.Miscellaneous.

 

Except as set forth in the succeeding sentence, this Commitment Letter and the
Commitments shall not be assignable by either party without the prior written
consent of the other party (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto (and the Indemnified Parties), are not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and the Indemnified Parties) and are not intended to create a
fiduciary relationship between the parties hereto. Any and all obligations of
GSO hereunder (including, without limitation, the Commitments, which may be
assigned to GSO’s affiliates and funds and accounts managed or advised by it or
limited partners thereto) may be performed, and any and all rights of GSO
hereunder may be exercised, through or by any of its affiliates (provided that
until the consummation of the Equity Financing on the Closing Date, GSO shall
remain obligated pursuant to the terms hereof and shall retain exclusive control
over all rights and obligations with respect to its commitments, including all
rights with respect to consents, modifications, waivers and amendments). This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by us and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile or .pdf electronic (or similar format by electronic mail)
transmission shall be effective as delivery of a manually executed counterpart
hereof. Each party hereto acknowledges and agrees that each other party hereto
and the other Indemnified Parties shall not have any liability or responsibility
for any indirect, special, punitive or consequential damages that may be claimed
or alleged in connection with this Commitment Letter or any activities in
connection herewith. This Commitment Letter constitutes the entire agreement
among the parties hereto as to the subject matter hereof and supersedes all
prior understandings, whether written or oral, between us with respect to the
Equity Financing. This Commitment Letter and the rights and the obligations of
the parties hereunder, including but not limited to the validity,
interpretation, construction, breach, enforcement or termination hereof, and
whether arising in contract or tort or otherwise, shall be governed by, and
construed in accordance with, the laws of the State of New York; provided,
however, that the laws of the State of Delaware shall govern in determining (a)
the interpretation of a Material Adverse Effect (as defined in the Acquisition
Agreement) and whether a Material Adverse Effect has occurred for purposes of
the Acquisition Agreement, (b) the accuracy of any Acquisition Agreement
Representations and whether as a result of any breach thereof you or your
affiliates have the right pursuant to the Acquisition Agreement to terminate
your or their respective obligations to consummate the Acquisition (or the right
pursuant to the Acquisition Agreement not to consummate the Acquisition) and (c)
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement.

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 6

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan, New York City, and any appellate court from any ruling thereof, in
any action or proceeding arising out of or relating to this Commitment Letter or
the transactions contemplated hereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, in such Federal court, (b) waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Commitment Letter or the transactions contemplated hereby in any New York State
court or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

Notwithstanding any term or provision hereof to the contrary, all of the
obligations of GSO and you hereunder in respect of exclusivity, indemnification,
expense reimbursement, non-refundability of fees (if applicable), that we are
not acting in a fiduciary relationship with you and may have conflicting
interests, governing law, submission to jurisdiction and waiver of the right to
trial by jury shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the occurrence of the Termination Date (as defined below);
provided that GSO’s confidentiality obligations hereunder shall automatically
terminate upon the execution of the Equity Financing Documentation to the extent
superseded by such Equity Financing Documentation and in any event shall
automatically terminate on the date that is one year following the date of this
Commitment Letter. Notwithstanding anything herein to the contrary, your
obligations and liabilities hereunder shall terminate on the Closing Date and be
superseded by the provisions of the Equity Financing Documentation upon
execution thereof (but only to the extent the provisions of the Equity Financing
Documentation cover the substance of the foregoing provisions set forth herein).

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER.

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 7

 

GSO hereby notifies you that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), GSO may be required to obtain, verify and record information
that identifies you and/or the Acquisition Co. and your and their subsidiaries,
which information includes the name, address, tax identification number and
other information regarding you and/or the Acquisition Co. that will allow GSO
to identify you and/or the Acquisition Co. in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to GSO.

 

You acknowledge that GSO and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests. Neither
we nor any of our affiliates will use confidential information obtained from you
by virtue of the transactions contemplated by this Commitment Letter or our
other relationships with you in connection with the performance by us of
services for other companies, and we will not furnish any such information to
other companies. You also acknowledge that neither we nor any of our affiliates
has any obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
by us from other companies.

 

You acknowledge and agree that GSO has been engaged solely as an independent
contractor to provide the Equity Financing set forth herein. In connection
therewith, GSO will be acting solely pursuant to a contractual relationship on
an arm’s length basis with respect to the Equity Financing (including in
connection with determining the terms of the Equity Financing) and not as an
agent of or financial advisor or a fiduciary to you or the Acquisition Co. or
any other person. Additionally, you acknowledge that GSO is not advising you or
the Acquisition Co. or any of your or their affiliates as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. You and the
Acquisition Co. shall consult with your own advisors concerning such matters and
shall be responsible for making your own independent investigation and appraisal
of the transactions contemplated hereby, and GSO shall have no responsibility or
liability to you, the Acquisition Co. or any other person with respect thereto.
You further acknowledge and agree that any review by GSO of you and/or the
Acquisition Co., the terms of the Equity Financing and other matters relating
thereto will be performed solely for the benefit of GSO and shall not be on
behalf of you or the Acquisition Co. or any other person. You waive, to the
fullest extent permitted by law, any claims that GSO has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to you,
in connection with the transactions contemplated by this Commitment Letter or
the process leading thereto.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter herein, it being
acknowledged and agreed that the commitments provided hereunder are subject only
to the Exclusive Funding Conditions, and upon (but subject to) satisfaction
thereof, the consummation of the Equity Financing shall occur.

 



 

 

 



Boxwood Merger Corp.

January 23, 2020

Page 8

 

Notwithstanding anything herein to the contrary, each of the parties hereto
acknowledges that SPAC has established the Trust Account for the benefit of its
public stockholders, which holds proceeds of its initial public offering. For
and in consideration of SPAC entering into this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, GSO, for itself and for all Purchasers and Related Persons it has
the authority to bind, hereby agrees that it does not now and shall not at any
time hereafter have any right, title, interest or claim of any kind in or to any
assets in the Trust Account (or distributions therefrom to SPAC’s public
stockholders), and hereby waives any claims it has or may have at any time
against or with respect to the Trust Account (or distributions therefrom to
SPAC’s public stockholders) as a result of, or arising out of, any discussions,
contracts or agreements (including this Commitment Letter) among SPAC, Holdings
or GSO and will not seek recourse against the Trust Account (or distributions
therefrom to SPAC’s public stockholders) for any reason whatsoever.

 

Furthermore, you acknowledge that GSO and its affiliates may have fiduciary or
other relationships whereby GSO and its affiliates may exercise voting power
over securities and loans of various persons, which securities and loans may
from time to time include securities and loans of the SPAC, Holdings,
Acquisition Co., the Target or other potential creditors or investors. You
acknowledge that GSO and its affiliates may exercise such powers and otherwise
perform their functions in connection with such fiduciary or other relationships
without regard to GSO’s relationship to you hereunder.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to us executed
counterparts hereof not later than 5:00 p.m., New York City time, on the date
hereof. The Commitments and the agreements of GSO contained herein will
automatically, and without notice or further action, expire at such time in the
event that we have not received such executed counterparts in accordance with
the immediately preceding sentence. This Commitment Letter, the Commitments and
the agreements of GSO contained herein will automatically, and without notice or
further action, terminate at the earliest of: (a) the termination of the
Acquisition Agreement in accordance with its terms, (b) the closing of the
Acquisition without the use of the Equity Financing proposed hereunder or (c)
5:00 p.m., New York City time, on February 19, 2020 (the “Termination Date”),
unless we agree, in our sole discretion, to an extension in writing.

 

[Remainder of this page intentionally left blank]

 

 

 

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

  Sincerely,         GSO CAPITAL PARTNERS LP         By /s/ Marisa Beeney    
Name: Marisa Beeney     Title: Authorized Signatory

 

[Signature Page to Commitment Letter]

 

 

 

  

Accepted and agreed to as of the date first above written:  

 

BOXWOOD MERGER CORP.         By /s/ Stephen M. Kadenacy     Name: Stephen M.
Kadenacy     Title: Chief Executive Officer         ATLAS TC HOLDINGS LLC      
  By /s/ Stephen M. Kadenacy     Name: Stephen M. Kadenacy     Title: Chief
Executive Officer  

 

[Signature Page to Commitment Letter]

  

 

 

 

EXHIBIT A

 

TRANSACTION SUMMARY

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in (i) the Commitment Letter to which this Exhibit A is attached and
(ii) in Exhibits B and C thereto.

 

Atlas TC Buyer LLC, a newly formed limited liability company organized under the
laws of the State of Delaware (“Acquisition Co.” or the “Borrower”), formed at
the direction of, and controlled by, Boxwood Merger Corp., a Delaware
corporation (the “SPAC”), intends to (i) acquire (the “Acquisition”) all of the
outstanding equity interests of Atlas Intermediate Holdings LLC, a Delaware
limited liability company (the “Target”), pursuant to a Unit Purchase Agreement,
dated as of August 12, 2019, by and among the SPAC, Holdings, Acquisition Co.,
the Target and Atlas Technical Consultants Holdings, LP, a Delaware limited
partnership (the “Seller”) (together with all exhibits, schedules and disclosure
letters thereto, the “Acquisition Agreement”), and (ii) immediately after the
consummation of the Acquisition, merge with and into the Target, with the Target
being the surviving entity.

 

The SPAC was formed for the purpose of effecting a merger, share exchange, asset
acquisition, share purchase, reorganization or other similar business
combination with one or more operating businesses (a “Business Combination”),
and in connection therewith, the SPAC now seeks to consummate the Acquisition.
The SPAC is required, by the terms of its documents of incorporation, after
signing the Acquisition Agreement (which constitutes the definitive agreement
for the Business Combination) to seek shareholder approval (the “Proxy Process”)
of the Business Combination at a meeting called for such purpose, and thereafter
shareholders of the SPAC may seek to redeem their Class A common stock in the
SPAC, regardless of whether they vote for or against the Business Combination,
for cash equal to their pro rata share of the aggregate amount then on deposit
in the SPAC’s trust account (the “Trust Account”) calculated as of two business
days prior to the consummation of the Business Combination, including interest
but less income taxes payable.

 

In connection with the foregoing, it is intended that (subject to adjustment as
provided under the SPAC Equity Adjustment Mechanism (as defined below)):

 

(a) prior to, or concurrently with, the execution and delivery by the SPAC of
the Commitment Letter, the SPAC has obtained commitments from (i) the founding
shareholders of the SPAC and certain co-investors thereof in the SPAC to not
have their equity interests in the SPAC (such equity interests, the “Founder
Share Value”) redeemed as part of the Acquisition and to vote their shares in
favor of the Acquisition, (ii) Bernhard Capital Partners Management LP (“BCP”)
and the current management equity holders of the Target (“Target Management”) to
rollover a portion of their equity in the Target into common equity of Holdings
(in an amount of no less than $120.0 million (the “Equity Rollover”), provided
that the Target Management shall rollover all of their equity in the Target
(other than a de minimis amount of cash consideration received in the
Acquisition that may be necessary to comply with Seller’s operating agreement);

 



A-1

 

 

(b) the SPAC will directly or indirectly make cash equity contributions from any
funds remaining in the Trust Account (other than funds that are necessary to
effect the Buyer Stock Redemption (as defined in the Acquisition Agreement)) and
additional common equity contributions to the SPAC from investors (which may
include any Common Stock purchased by GSO) (collectively, with such funds
remaining in the Trust Account, the “SPAC Closing Common Equity”) to Holdings
(which in turn will contribute such amounts as common equity to Acquisition Co.)
in an aggregate amount of at least $10.0 million (the “SPAC Equity
Contribution”), which SPAC Equity Contribution (which, for the avoidance of
doubt, does not include any amounts held in the Trust Account to be used to
effect the Buyer Stock Redemption (as defined in the Acquisition Agreement)),
when combined with the Founder Share Value, the Equity Rollover, will on a pro
forma basis constitute an aggregate amount equal to at least 36.5% of the sum of
(A) the aggregate gross proceeds of the First Lien Term Facility borrowed on the
Closing Date plus (B) the SPAC Equity Contribution actually contributed to
Holdings (and then to Acquisition Co.) plus (C) the Founder Share Value plus (D)
the Equity Rollover plus (E) the aggregate liquidation value of the Preferred
Units purchased by GSO (such equity amount, the “Minimum Equity Amount”) (it
being understood that, for the avoidance of doubt, (i) the SPAC Equity
Contribution is in addition to the Founder Share Value, the Equity Rollover and
(ii) the SPAC Equity Contribution will be made with proceeds initially received
by the SPAC from its initial public equity offering as well as any additional
cash equity raised by the SPAC after the date hereof to fund the Acquisition and
the Refinancing and to pay the Transaction Costs (as defined below));

 

(c) (i) Holdings will issue the Preferred Units in accordance with the
Commitment Letter and the Equity Financing Documentation and 100% of the
proceeds (net of the Closing Payment and any transaction expenses related to the
Preferred Units and the Common Stock) received from the Purchasers by Holdings
will be contributed as common equity to Acquisition Co. and (ii) the SPAC will
issue the Common Stock in accordance with the Commitment Letter and the Equity
Financing Documentation and 100% of the proceeds received from the Purchasers by
the SPAC will be contributed as common equity to Acquisition Co. (the “Equity
Financing”);

 

(d) the Borrower will obtain the first lien term facility in an aggregate
principal amount of $281.0 million (the “First Lien Term Facility”) and the
revolving facility in an amount not to exceed $40.0 million (the “Revolving
Facility”), which shall be undrawn on the Closing Date except to the extent
permitted under the Debt Commitment Letter (as defined below) but in an amount
not to exceed an amount required to (i) fund any original issue discount or
upfront fees imposed as a result of the exercise of any Debt Commitment Flex
Rights (as defined in Exhibit B to this Commitment Letter), (ii) fund any
working capital adjustment under the Acquisition Agreement and (iii) cash
collateralize, back-stop or replace any existing letters of credit
(collectively, the “Debt Financing”), in each case as further described in  the
debt commitment letter dated August 12, 2019 (as amended as of the date hereof,
the “Debt Commitment Letter”) by and among you and Macquarie Capital (USA) Inc.,
Macquarie Capital Funding LLC and Natixis, New York Branch (collectively, the
“Debt Commitment Parties”); and

 

(e) the proceeds of the Debt Financing and the Equity Financing received on the
Closing Date, together with the proceeds from the SPAC Equity Contribution, will
be applied (i) to repay and refinance the existing indebtedness for borrowed
money of the Target and its subsidiaries other than (I) certain indebtedness
that GSO and the Borrower reasonably agree may remain outstanding after the
Closing Date and (II) ordinary course capital leases, purchase money
indebtedness and deferred purchase price obligations (the “Refinancing”), (ii)
to pay the cash consideration for the Acquisition, (iii) to pay certain fees and
expenses incurred in connection with the Transactions (such fees and expenses,
the “Transaction Costs”), and (iv) to provide for the working capital and
general corporate purposes of the Borrower and its restricted subsidiaries.

 

For purposes hereof and of the Term Sheet, to the extent that the SPAC Equity
Contribution is greater than $10.0 million, the amount of the Equity Rollover
shall be reduced (and the cash portion of the Acquisition consideration shall be
increased) by an amount equal to the difference between (x) the amount of the
SPAC Equity Contribution minus (y) $10.0 million, until such time as the Equity
Rollover is equal to $120.0 million (the foregoing, the “SPAC Equity Adjustment
Mechanism”).

 

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter, “Closing Date” shall
mean the date of the satisfaction or waiver in writing by GSO of the conditions
set forth in Exhibit C to this Commitment Letter, the Acquisition is consummated
and the Equity Financing occurs.

  

A-2

 

 

EXHIBIT B

 

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

 

Unless otherwise defined, terms used herein shall have the meanings assigned
thereto in the commitment letter to which this exhibit is attached, including
the other exhibits thereto (the “Commitment Letter”).

 

Preferred Equity Issuer:   Atlas TC Holdings, LLC (“Holdings”).       Common
Equity Issuer:   Boxwood Merger Corp. (the “SPAC”).       Purchasers:   (a) GSO
Capital Partners LP (together with its affiliates and funds and accounts managed
or advised by it, “GSO”) and (b) other investors (other than Bernhard Capital
Partners Management LP (“BCP”) or entities affiliated with BCP or the SPAC) (the
“Third Party Investors”) (collectively, the “Purchasers”).       Preferred
Units:   145,000 units of a single class of Series A Senior Preferred Units of
Holdings (the “Preferred Units”) with an initial liquidation preference of
$1,000 per unit and an initial aggregate liquidation preference amount of
$145,000,000 (the “Initial Aggregate Liquidation Preference Amount”); provided
that, if the SPAC Equity Contribution is sufficient to reduce the Equity
Rollover to $120,000,000 and in addition still have more than $10,000,000
available (such excess amount, the “Excess SPAC Equity Amount”), at the election
of Holdings, the amount offered for sale to GSO may be reduced by up to an
amount equal to the Excess SPAC Equity Amount, with such reduction not to exceed
$15,000,000. In addition, Holdings may offer Preferred Units for sale to Third
Party Investors; provided that the Third Party Investors will be required to
purchase $1.75 of Common Stock for every $1.00 of Preferred Units purchased.
Notwithstanding the foregoing, in no event shall GSO be offered to purchase less
than $130,000,000 of Preferred Units.       Common Stock:   1,000,000 shares of
Common Stock of the SPAC issued at $10.00 per share, subject to reduction in the
event of sales of common stock or securities convertible into or exchangeable
for common stock of the SPAC at an implied price per share below $10.00 prior to
the Closing Date; provided that GSO will not be obligated to purchase any Common
Stock if GSO is offered fewer than 145,000 Preferred Units on the terms set
forth herein. For the avoidance of doubt, the transfer of founder shares to any
person in connection with their acquisition or non-redemption of common stock or
securities convertible into or exchangeable for common stock of the SPAC shall
not be taken into account when determining the issue price of such Common Stock.
      Liquidation Preference:   $1,000 per Preferred Unit, plus any accrued and
unpaid dividends.       Maturity:   Perpetual.       Purchase Price:   100.00%
of Liquidation Preference.

 



B-1

 

 

Dividends:   Minimum 5.00% per annum in cash, plus an additional 6.25% per annum
in cash or 7.25% per annum in PIK (at Holdings’ option)           Dividends
shall be payable quarterly in arrears. Payment of cash dividends shall be
subject to any limitations set forth in the documentation for the Debt Financing
(as in effect on the Closing Date, but which may be adjusted thereafter to take
into account the exercise of any “flex” rights set forth in the Debt Commitment
Letter and any related fee letter (the “Debt Commitment Flex Rights”), in each
case, as in effect as of the date hereof (the “Debt Financing
Documentation”).  If a cash dividend payment is not made because of a limitation
under the Debt Financing Documentation, then the dividend shall PIK at 14.25%
per annum until any cash payment is made.       Ranking:   The Preferred Units
will be senior in liquidation and distribution rights with respect to all other
equity of Holdings.       Conversion:   The Preferred Units will not be
convertible into any other securities of Holdings.       Redemption Date at
Option of the Purchasers:   The Preferred Units may be redeemed at 100% of
Liquidation Preference in cash (including accrued and unpaid Dividends and any
dividends paid-in-kind), at the option of the Purchasers, after the date which
is 8 years after the Closing Date (the “Redemption Date”).       Mandatory
Redemption:   Subject to the terms of Holdings’ and its subsidiaries’ senior
credit agreements as in effect from time to time (including the Debt Financing
Documentation), mandatory redemption (including accrued and unpaid Dividends and
any dividends paid-in-kind, as well as the applicable Redemption Premium) would
be required, upon (i) a change of control (to be defined on a basis to be
mutually agreed), (ii) sales or other dispositions of all or substantially all
of the assets, (iii) insolvency/bankruptcy of Holdings or the Target, (iv) an
acceleration under any of the debt facilities of Holdings or its subsidiaries in
an amount equal to or greater than $12 million, (v) a payment default on the
Preferred Units that has not been cured within 5 business days of the Issuer’s
receipt of written notice from GSO, (vi) a default under the protective
provisions set forth below, (vii) a final judgement default against Holdings or
any of its subsidiaries in an amount equal to or greater than $12 million that
is not paid or covered by insurance, or (viii) an actual or asserted invalidity
or enforceability of the Holdings Operating Agreement or Subscription Agreement
by the SPAC, Holdings or any of its subsidiaries.  If in connection with an
event described in clause (i) or (ii) above, the Debt Financing or any
replacement financing therefor is repaid in full in cash in accordance with its
terms, Holdings shall be required to redeem the Preferred Units immediately
after such repayment.       Redemption at Option of Issuer:   Not callable for
two years subject to a customary make-whole with a discount rate set at the
treasury rate plus 50 basis points. Callable from second anniversary to third
anniversary at 103% of Liquidation Preference (“Redemption Premium”). Callable
after third anniversary at 100% of Liquidation Preference.

 



B-2

 

 

Protective Provisions:   As long as any Preferred Unit is outstanding, Holdings
and its subsidiaries will be subject to the following negative and affirmative
covenants:

 

  ● Alter or change any right, preference, privilege or power of (or restriction
for the benefit of) the Preferred Units;         ● (A) Amend, amend and restate,
supplement, alter, change or otherwise modify any of the Debt Financing
Documentation in a manner that (i) extends the maturity of the Debt Financing
Documentation beyond the Redemption Date, (ii) makes more restrictive the
restricted payments provisions that could be used to pay the dividends described
herein (other than as permitted by the exercise of the Debt Commitment Flex
Rights) or (iii) increases the “all-in yield” applicable to the First Lien Term
Facility or the Revolving Facility in a manner that would result in the “all-in
yield” thereon to exceed by more than 3.00% per annum the “all-in yield” on the
First Lien Term Facility or the Revolving Facility, as applicable, in each case
as in effect on the Closing Date (excluding, however, (i) increases resulting
from the exercise of the Debt Commitment Flex Rights, (ii) increases resulting
from the accrual of interest at the default rate by no more than 2.00%, (iii)
fluctuations in underlying rate indices and (iv) any rate increases effected at
a time when the Consolidated Total Net Leverage Ratio (as defined in the Debt
Financing Documentation as in effect on the Closing Date) is no greater than the
Consolidated Total Net Leverage Ratio applicable to the restricted payments
exception allowing solely for the payment of the cash dividend with respect to
the Preferred Units pursuant to the Debt Financing Documentation) or (B) waive
any default under the Debt Financing Documentation as a result of (x) any
restatement of the audited financial statements to the extent such restatement
demonstrates that there has been a material adverse effect on the assets,
business or results of operations of Holdings and its subsidiaries taken as a
whole (a “Material Adverse Effect”) or (y) any failure to deliver audited
financial statements not subject to a “going concern” qualification (subject to
customary carve-outs) to the extent that such “going concern” qualification
evidences that there has been a Material Adverse Effect;         ● prohibitions
on issuance or creation (by merger, reclassification or otherwise) of senior or
pari passu equity securities, including (i) equity or equity-like securities
(unless such issuance would be used to redeem 100% of the Preferred Units and
pay 100% of the Liquidation Preference (in each case, subject to the Redemption
Premium)) and (ii) any additional units of the Preferred Units; provided that
the foregoing shall not restrict Holdings and its subsidiaries to form
wholly-owned subsidiaries;

 



B-3

 

 

  ● increase or decrease the number of authorized Preferred Units;         ●
prohibitions on incurrence of additional debt and guarantees, including debt at
the Issuer and the Issuer’s subsidiaries (excluding, among other exceptions to
be agreed, drawdowns of revolving credit facilities as permitted by Issuer or
the Issuer’s subsidiaries’ senior credit facilities), if such additional debt
would result in the Consolidated Total Net Leverage Ratio (as defined in the
credit agreements for the Debt Financing but excluding the Preferred Units in
Consolidated Total Debt, for purposes of calculating consolidated total net
leverage ratio) exceeding 3.50 to 1.00 (which in the case of any incremental
revolving credit facility or increase to any existing revolving credit facility
shall be calculated by assuming that such incremental facility or increase is
fully drawn); provided, that notwithstanding the foregoing, the amount incurred
under the term loan portion of the Debt Financing on the Closing Date shall not
exceed $270.5 million, plus $10.5 million to be used to fund the consideration
for the Long Engineering acquisition.  To the extent the Long Engineering
acquisition does not close within 10 business days after the Closing Date, the
First Lien Term Facility will be prepaid by $10.5 million on the 11th business
day after the Closing Date; provided that such amount shall be deposited into a
restricted account of the Borrower to be held therein solely to finance the Long
Engineering acquisition;         ● limitations on cash redemptions or
repurchases of any equity that is junior to the Preferred Units, including
common units (but not on cashless redemptions or conversion of equity);        
● limitations on transactions with affiliates;         ● limitations on asset
sales;         ● restricted payments by Holdings or Target permitted under the
Debt Financing Documentation may only be made, subject to certain exceptions to
be agreed (including tax distributions for income allocated to the common units
of Holdings), to fund dividend payments on the Preferred Units;         ● any
payment of dividends made in reliance on a restricted payments incurrence-based
basket exception shall rely, in the first instance (but only to the extent then
available), on the ratio-based basket prior to such payment’s reliance on any
other incurrence-based basket exception;         ● any reclassification rights
with respect to restricted payments incurrence-based basket exceptions shall be
exercised to reclassify any restricted payments made in reliance on the dollar
basket to reliance on another basket, if and whenever permitted;

 



B-4

 

 

  ● make any adverse changes to the organizational documents of the Issuer;    
    ● maintenance of limited liability company existence; and         ●
maintenance of property and customary insurance.

 

    For so long as any Preferred Unit is outstanding, except as required by law,
the Issuer will not be permitted to engage in (i) an internal corporate
reorganization that would have an adverse effect, in any material respect, on
the holders of the Preferred Units or (ii) cash dividends or distributions from
the Issuer or Issuer’s subsidiaries (other than dividends contemplated herein
and other exceptions to be mutually agreed including distributions to cover
taxes which shall be deemed an advance on distribution, distributions to the
Issuer or its subsidiaries and pro rata distribution by non-wholly owned
subsidiaries) without the prior written consent of the holders of the Preferred
Units.           Additionally, such covenants and consent right shall survive
any merger, consolidation, acquisition etc. of the Issuer and the foregoing
prohibitions shall be taken neither directly or indirectly, nor by amendment,
merger, consolidation or otherwise.           Notwithstanding the foregoing,
except for the 3.50 to 1.00 leverage test referenced above and distribution on
and redemptions of capital stock that is junior to the Preferred Units, the
negative and affirmative covenants set forth above will be no more restrictive
than the corresponding provisions in the Debt Financing Documentation and, in
any event will provide for cushions to be agreed to certain baskets, thresholds
and levels set forth therein.       Required Holders:   Following the Closing
Date, any consent or waiver of the holders of the Preferred Units required
pursuant to the terms of the Holdings Operating Agreement shall require the
consent of holders of not less than a majority of the total outstanding
Preferred Units; provided that the following matters shall require the consent
of all holders of the Preferred Units, (i) any waiver or amendment to the
dividend rate on the Preferred Units, (ii) any waiver or amendment to the timing
or method of payment of any dividends, (iii) any waiver or amendment to the fees
or other amounts payable to the Purchasers in respect of the Preferred Units
(including the Redemption Premium or the Liquidation Preference) and (iv) an
extension of the Redemption Date.       Tax Matters:   Cash payments in respect
of the Preferred Units shall be treated as guaranteed payments and not allocated
income.  To the extent that holders of the Preferred Units are allocated income
in respect of the Preferred Units for amounts related to PIK payments in excess
of the cash payments received, holders of Preferred Units shall receive a tax
distribution with respect thereto to the extent allowable under the Debt
Financing Documentation (which distribution shall be treated as a payment in
lieu of the commensurate amount of the PIK dividend).

 



B-5

 

 

Registration Rights:   The holders of the Common Stock will receive demand and
piggyback registration rights as are customary for privately-placed SPAC common
equity.       Transfers:   The Preferred Units shall be freely transferable so
long as the transferee is being transferred at least 5% of the Preferred Units
provided, that as long as GSO or its affiliates continue to own at least 50% of
the Preferred Units issued, GSO may not transfer Preferred Units (unless a
payment default or a bankruptcy event has occurred) to (i) any person designated
by you as a “Disqualified Transferee” by written notice delivered to us prior to
the Closing, or (ii) any person that is a competitor of SPAC, the Issuer or
Target and their respective subsidiaries, which person has been designated as a
“Disqualified Transferee” by written notice to us by you  from time to time (but
not less than 3 business days prior to such transfer date) (any such person, a
“Competitor”), subject to compliance with applicable securities laws. Holdings
shall use commercially reasonable efforts to assist any holder of Preferred
Units in any transfer of Preferred Units without registration under the
Securities Act of 1933, as amended, by providing customary information and
access (a) in connection with any such holder’s marketing efforts or any
potential transferee’s due diligence and financing arrangements and (b) in order
to comply with applicable securities laws.       Documentation:   Definitive
documentation for the purchase of the Preferred Units and the Common Stock shall
include a Subscription Agreement between the Purchasers, the SPAC and Holdings,
an Amended and Restated Limited Liability Company Agreement of Holdings
(“Holdings Operating Agreement”), and a registration rights agreement, as well
as other documentation customary for transactions of this type, including a
letter agreement between GSO and Boxwood Sponsor LLC relating to the transfer of
certain founder shares (as described below) and the Closing Payment Letter
(collectively, the “Equity Financing Documentation”).       Board Observer:  
The holders of a majority of the Preferred Units will have the right to appoint
one non-voting observer to the board of directors or equivalent governing body
(the “Board of Directors”) of the SPAC and Holdings, it being understood that,
subject to customary limitations regarding conflicts of interest or
attorney-client privilege, such observer shall be entitled to attend all
meetings of the Board of Directors and any committees thereof and to receive all
materials distributed to all members of the Board of Directors and any
committees thereof in their capacity as such, including copies of monthly
management reports, operational performance metrics and other financial and
performance information provided to directors on a periodic basis.  Such
non-voting observer of the Board of Directors shall also be entitled to
reimbursement for all reasonable and documented fees, out-of-pocket costs and
out-of-pocket expenses incurred in connection with the execution of his or her
role as an observer and attendance at such meetings, including, but not limited
to, travel, meals, and accommodations. Before attending any meetings of the
Board of Directors, the non-voting observer shall execute and deliver to the
SPAC an agreement to abide by all policies applicable to members of the Board of
Directors and a confidentiality agreement reasonably acceptable to the SPAC.

 



B-6

 

 

Expenses:   Whether or not the Closing Date occurs, the SPAC will pay on the
Closing Date (or if the Closing Date does not occur, within 15 days after
written demand therefor), all of GSO’s reasonable and documented fees,
out-of-pocket costs and out-of-pocket expenses (including, without limitation,
all such costs and expenses arising in connection with any due diligence
investigation performed by GSO and the reasonable and documented fees and
out-of-pocket expenses of any outside counsel to GSO and arising in connection
with the negotiation, preparation, execution, delivery, administration and
enforcement of the Commitment Letter and the negotiation, preparation, execution
and delivery of the Equity Financing Documentation. From and after the
occurrence of the Closing Date, the SPAC or Holdings will pay, within 15 days
after written demand therefor, all of GSO’s reasonable and documented fees,
out-of-pocket costs and out-of-pocket expenses (including, without limitation,
the reasonable and documented fees and out-of-pocket expenses of any outside
counsel to GSO) arising in connection with the administration or enforcement of
the Purchaser’s rights in respect of the Equity Financing and any amendment or
waiver with respect to the Equity Financing Documentation.       Governing Law:
  State of Delaware.       Counsel to GSO:   Willkie Farr & Gallagher LLP.

  

B-7

 

  

EXHIBIT C

SUMMARY OF CONDITIONS PRECEDENT1

 

The purchase and sale of the Preferred Units and the Common Stock on the Closing
Date shall be subject solely to the satisfaction (or waiver by GSO in writing)
of only the following conditions (subject to the certain Funds Provisions) on or
prior to the Termination Date.

 

1. Substantially concurrently with the purchase and sale of the Preferred Units
and the Common Stock contemplated by the Commitment Letter, (a) Holdings shall
have received the Minimum Equity Amount, (b) the Equity Rollover shall have
occurred, (c) the Debt Financing shall have been consummated on terms and
conditions satisfactory to GSO, and the Acquisition Co. shall have received no
more than $281.0 million in respect of the First Lien Term Facility and (d) the
Refinancing shall have occurred (with all applicable related liens and
guarantees to be released and terminated or customary provisions therefor made).

 

2. Substantially concurrently with the purchase and sale of the Preferred Units
and the Common Stock, the Acquisition shall have been or shall be consummated in
accordance with the terms and conditions of the Acquisition Agreement, as from
time to time waived, amended, supplemented or otherwise modified, other than any
such waiver, amendment, supplement, consent or other modification thereto that,
individually or in the aggregate, is materially adverse to the interests of GSO
unless GSO shall have consented thereto; provided that any change in the
definition of “Material Adverse Effect” in the Acquisition Agreement shall be
deemed to be materially adverse to the interests of GSO.

 

3. (i) The execution and delivery of the Equity Financing Documentation by the
Issuers and the Purchasers, which shall, in each case, be in accordance with the
terms of the Commitment Letter and the Closing Payment Letter and (ii) the
delivery to the Purchasers of issuance notices, customary incumbency
certificates and closing certificates, organizational documents, customary
evidence of authorization and good standing certificates in jurisdictions of
formation/organization and a solvency certificate (substantially in the form of
Annex I to this Exhibit C attached hereto), in each case with respect to each
Issuer.

 

4. Since December 31, 2018, there has been no Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on the date hereof).

 

5. GSO shall have received unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the SPAC and the
Target for any subsequent fiscal quarter ended at least 45 days prior to the
Closing Date.

 

6. GSO shall have received a pro forma consolidated balance sheet and related
pro forma consolidated income statements of Holdings and its subsidiaries as of
the twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period for which financial statements of the Target have
been delivered pursuant to paragraph 5 above, prepared giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
the pro forma balance sheet) or as of the beginning of such period (in the case
of the pro forma income statement), which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

 



 



1Capitalized terms used but not defined herein have the meanings set forth in
the Commitment Letter to which this Exhibit C is attached and in Exhibits A
and B thereto.

 



C-1

 

 

7. GSO shall have received, (x) at least three business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act, in each
case, to the extent requested of the SPAC and Holdings by GSO at least ten days
prior to the Closing Date and (y) at least three business days prior to the
Closing Date, with respect to Holdings or the SPAC to the extent that either
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation and requested of
the SPAC and Holdings by GSO at least ten days prior to the Closing Date.

 

8. Payment of all expenses then due by you or the Acquisition Co. to GSO in
connection with the financing contemplated hereby (which amounts may be offset
against the proceeds of the Equity Financing), to the extent invoiced at least
two business days prior to the Closing Date, and all other amounts required to
be paid on the Closing Date pursuant to the Closing Payment Letter shall have
been paid, or shall be paid substantially concurrently with the issuance of the
Preferred Units and the Common Stock (which amounts may be offset against the
proceeds of the Preferred Units and the Common Stock).

 

9. The Acquisition Agreement Representations shall be true and correct to the
extent required by the Certain Funds Provision and the Specified Representations
shall be true and correct in all material respects on and as of the Closing
Date, except in the case of any Specified Representation which expressly relates
to a given date or period, in which case, such representation and warranty shall
be true and correct in all material respects as of the respective date or for
the respective period, as the case may be); provided that to the extent that any
of such representations and warranties are qualified by or subject to a
materiality, “material adverse effect”, “material adverse change” or similar
term or qualification, such representations and warranties shall be true in all
respects.

  

C-2

 

  

ANNEX I

Form of Solvency Certificate

 

[     ], 2020

 

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[    ] of the Subscription Agreement, dated as of [     ], 2020 (as amended,
restated, amended and restated, supplemented and/or otherwise modified, the
“Subscription Agreement”), by and among [________] (“Issuer”) and [_______].
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Subscription Agreement.

 

I, [     ], the [Chief Financial Officer / other senior financial officer] of
Issuer, in that capacity only and not in my individual capacity, DO HEREBY
CERTIFY on that as of the date hereof, and based upon facts and circumstances as
they exist as of the date hereof, that:

 

1. For purposes of this certificate, the terms below shall have the following
definitions:

 

(a) “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of Issuer and its subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

(b) “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Issuer and its subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.

 

(c) “Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Issuer and its subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d) “Will be able to pay their Liabilities as they mature”

 

For the period from the date hereof through [_______], Issuer and its
subsidiaries on a consolidated basis taken as a whole will have sufficient
assets and cash flow to pay their Liabilities as those liabilities mature or (in
the case of contingent Liabilities) otherwise become payable, in light of
business conducted or anticipated to be conducted by Issuer and its subsidiaries
as reflected in the projected financial statements and in light of the
anticipated credit capacity.

 

(e) “Do not have Unreasonably Small Capital”

 

[Solvency Certificate]

 



C-I-1

 

 

Issuer and its subsidiaries on a consolidated basis taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern.

 

2. Based on and subject to the foregoing, I hereby certify on behalf of Issuer
that immediately after giving effect to the consummation of the Transactions, it
is my opinion that (i) the Fair Value of the assets of Issuer and its
subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of Issuer and its subsidiaries
on a consolidated basis taken as a whole exceeds their Liabilities; (iii) Issuer
and its subsidiaries on a consolidated basis taken as a whole do not have
Unreasonably Small Capital; and (iv) Issuer and its subsidiaries taken as a
whole will be able to pay their Liabilities as they mature.

 

3. In reaching the conclusions set forth in this Certificate, the undersigned
(i) has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Issuer and its subsidiaries after consummation of
the transactions contemplated by the Subscription Agreement, (ii) has reviewed
the Subscription Agreement and the financial statements referred to therein and
(iii) in the undersigned’s capacity as [Chief Financial Officer], is familiar
with the financial condition of Issuer and its subsidiaries.

 

[Remainder of Page Intentionally Left Blank]

 

[Solvency Certificate]

 

C-I-2

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

  Sincerely,         [___________]         By       Name:       Title: Chief
Financial Officer

 

 

 C-I-3



 

 